DETAILED ACTION
RE: Ahmadi et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Applicant's reply filed on 12/21/2021 is acknowledged. Claims 1, 5, 7, 9, 11, 16, 17, 21, 24, 25, 28-30, 34, 36, 38, 41, 42, 48, 49, 53, 54 and 56 are pending. Claims 2-4, 6, 8, 10, 12-15, 18-20, 22, 23, 26, 27, 31-33, 35, 37, 39, 40, 43-47, 50-52 and 55 are canceled. Claims 5, 7, 9, 24-25, 29, 34, 36, 38 and 48-49 are withdrawn from consideration. Claims 1, 5, 28, 30 and 54 have been amended. 
3.	Claims 1, 11, 16, 17, 21, 28, 30, 41, 42, 53-54 and 56 are under examination.

Information Disclosure Statement
4.	The information disclosure statement filed 12/21/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as it pertains to Cite No. 31.
The information disclosure statement also fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date for Cite No. 14 is not provided. Cite No. 14 has not been considered. 

Rejections Withdrawn
5.	The rejection of claims 14 and 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the recitation of “wherein the negative minimal residual disease status is determined at a threshold of 0.01%, 0.001%, 0.0001%, or a combination thereof” is withdrawn in view of applicant’s cancellation of the claims. 
6.	The rejection of claims 1, 3-4, 6, 11, 16, 17, 20, 23, 26-28, 30, 32-33, 35, 41, 42, 45, 47, 50-51 and 53-56 under 35 U.S.C. 102(a)(2) as being anticipated by O’Dwyer et al. (US 2018/0117150A1, pub. date: 5/3/2018, effectively filed date: 11/1/2016) is withdrawn in view of applicant’s amendments to the claims. 
7.	The rejection of claims 1, 3-4, 6, 8, 11, 14, 16, 17, 20-21, 23, 26-28, 30, 32-33, 35, 37, 41, 42, 45, 47, 50-51 and 53-56 are rejected under 35 U.S.C. 103 as being obvious over O’Dwyer et al. (US 2018/0117150A1, pub. date: 5/3/2018, effectively filed date: 11/1/2016), in view of Palumbo et al. (N. Engl. J. Med., 2016, Aug. 25, 375: 754-66, copy attached to the office action mailed on 8/24/2020) is withdrawn in view of applicant’s statement that the subject matter disclosed was subject to an obligation of assignment to the same person who owns the claimed invention, prior to the effective filing date of the claimed invention. An agreement between Janssen Research & Development, LLC ("JANSSEN") and National University of Ireland - Galway (NUI Galway) was signed in December 2015, before the effective filing date of the claimed invention (the priority date of the claimed invention is October 31, 2017). The agreement stipulates that NUI Galway assigns all intellectual property rights, including the subject matter disclosed in the '150 application, to JANSSEN. In accordance with the 2015 
8.	The rejection of claims 1, 3-4, 6, 11, 14, 16, 17, 20-21, 23, 26-28, 30, 32-33, 35, 41, 42, 45, 47, 50-51 and 53-56 under 35 U.S.C. 103 as being unpatentable over Van De Winkel et al (US 2015/0231235A1, pub. date: 8/20/2015), in view of Palumbo et al. (N. Engl. J. Med., 2016, Aug. 25, 375: 754-66, copy attached to the office action mailed on 8/24/2020), Moussy et al. (US 2014/0051662A1, pub. date: 2/20/2014) and Sagaster et al. (Leukemia, 2007, 21:164-168, copy attached to the office action mailed on 8/24/2020) is withdrawn in view of applicant’s amendments to the claims. 

Rejections Maintained
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 11, 16, 17, 21, 28, 30, 41, 42, 53-54 and 56 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
	The response states that applicant will address the double patenting rejection once the co-pending applications contain allowable claims.
	Since applicant has not specifically argued the rejection, the rejection is maintained for the reasons set forth in the office action mailed on 8/24/2020.
	
Conclusion
11.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643